DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims have overcome the previous 35 U.S.C. 103 rejections.

Notice to Applicant
In the amendment dated 11/07/2022, the following has occurred: claims 1, 3, 6, 13-15, and 21 have been amended; claims 4-5, 7-11, 16-19, and 22-23 have remained unchanged; and no new claims have been added.
Claims 1, 3-11, 13-19, and 21-23 are pending.
Effective Filing Date: 07/10/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim objection. Examiner withdraws this objection.

35 U.S.C. 101 Rejections:
Applicant first argues that there is an mischaracterization of the claim steps as corresponding to an abstract idea categorized under certain methods of organizing human activity. Applicant highlights the “electronically generating a rating” step that is used to highlight data processing operations which include computerized detecting operations based on medical data sets from various sources, as well as computerized calculation operations. Examiner however respectfully disagrees. The electronic operation of generating a rating is done so in a manner which generally links the abstract idea of rating generation to a computing environment. An abstract idea being performed in a computing environment is not significant enough to overcome the abstract idea itself.
Additionally, Applicant states that the Office confuses the method steps with data values having a relation with human activities versus method steps of actual human activities. The analyzed data can quantify human activities, e.g. medical events and the processing results can computationally quantify estimated human activities, e.g. quality of future healthcare services. Examiner however respectfully disagrees. The quantification of human activities can be done by a human. Applicant seems to be arguing that the method claims to be a computerized method in the preamble so the claims are directed to a computerized environment so the analysis is happening with computer components as opposed to a human. Examiner would like to highlight that the computing language/recitation of computing components is not within the body of the claims. Thus merely stating that the method is computerized in the preamble is not sufficient enough.
Further, Applicant argues that there is a technical solution to a technical problem. The problem resides in the vastness of the available CMS Data where there is a lack of predictive value for this data. The solution is directed towards estimating a quality of healthcare services by translating data into a predictive value. Examiner however respectfully disagrees. Determining a value from a vast amount of data is not a technical solution to a technical problem as this is more directed towards an improvement to the abstract idea of assessing providers based on their behavior. Additionally, the usage of a computer to deal with vastness of data is not a technical improvement to a technological environment. Computers are designed to deal with more data. The implementation of the computer is being highlighted as opposed to a technical solution of a technical problem in a computing/technological environment.
Lastly, Applicant states that the statement made by Examiner during the interview on November 4th, 2022 is not relevant as there is no requirement for explicit recitation of a technical problem. Examiner however would like to point out that Examiner stated that the claims have to reflect the technical solution to the technical problem. Thus, the solution must reflect the problem in its solution. To draw a comparison, if an applicant were to claim that they have a technical solution to a technical problem but then claim the invention in a broad manner, the claims would not necessarily be directed to a technical solution as the claims may still be directed to a judicial exception. The claims are given patentable weight and accordingly the claims must appropriately claim an invention that is solely directed to a technical solution to a technical problem.

35 U.S.C. 103 Rejections:
Examiner withdraws the previous 103 claim rejections in view of the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3-11, and 13-19 are drawn to methods while claims 21-23 are drawn to a computerized method, each of which is within the four statutory categories. Claims 1, 3-11, 13-19, and 21-23 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving a plurality of data sets from a plurality of data sources, the data sets having medical data therein, 2) analyzing the medical data of the data sets using a medical event detection routine determining a plurality of relationships between the medical data, 3) detecting both a medical event and a care provider associated with the medical event based at least on the plurality of relationships determined by the medical event detection routine, 4) detecting, via the data of the data sets, a second event and a first number of data points, wherein the second event is in relation to the medical event and the first number of data points representing actions by the care provider in relation to the medical event, 5) for the second event, determining a second number of data points, the second number of data points representing a complete action response in relation to the medical event, 6) determining a response timeliness value indicating a time difference between the medical event and the second event performed by the care provider, 7) determining a response completeness value based on comparing the first number of data points with the second number of data points, 8) calculating a quality factor value for the care provider based at least on the response timeliness value and the response completeness value, wherein the quality factor value is a value estimating a quality of future healthcare services operative to be provided by the care provider to at least one patient, and 9) generating an output display, the output display including the quality factor value associated with the care provider. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (including following rules or instructions). For example, a human can monitor data to detect events, determine medical care providers associated with those events, and determine scores based on the completeness and timeliness of that data. Independent claims 13 and 21 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 3-11, 14-19, and 22-23 include all of the limitations of claims 1, 13, and 21, and therefore likewise incorporate the above described abstract idea. Depending claim 5 adds the additional steps of “in response to the detecting of the medical event and the care provider, generating an electronic survey having a plurality of electronic questions therein, the plurality of electronic questions being the second number of data points” and “electronically transmitting the electronic survey to the care provider via a network user interface”; claim 6 adds the additional step of “receiving a completed survey from the care provider, the completed survey including a plurality of answers, the plurality of answers being the first number of data points; wherein the completed survey is the second event such that the response timeliness value indicates a time difference between the electronic transmitting of the electronic survey to the care provider and the receiving of the completed survey {2928890-1, 123938-00002-05}4612393 8.00002 and the response completeness value indicates a difference between the plurality of electronic questions and the plurality of answers”; claim 9 adds the additional step of “after electronic detection of both the medical event and the care provider associated with the medical event, generating an electronic notification to the care provider via a network user interface of the second event”; claims 10 and 18 add the additional step of “storing the quality factor value within a profile data of the care provider in a medical care database”; claims 11 and 19 add the additional steps of “via a communication platform, receiving a medical care inquiry”, “based on the medical care inquiry, accessing the medical care database having the profile data therein”, “generating a provider list based on the profile data in relation to the medical care inquiry”, and “updating the provider list based on the quality factor value associated with the care provider”; claim 15 adds the additional steps of “in response to the detecting of the medical event and the plurality of care providers, generating an electronic survey for each of the plurality of care providers, the electronic survey having a plurality of electronic questions therein, the plurality of electronic questions being the second number of data points”, “electronically transmitting the electronic survey to each of the plurality of care provider via the network user interface”, and “for each of the plurality of care providers, receiving a completed survey therefrom the care provider, each of the completed surveys including a plurality of answers, the plurality of answers being the first number of data points; wherein the completed survey is the second event such that the response timeliness value indicates a time difference between the electronic transmitting of the electronic survey to the care provider and the receiving of the completed survey and the response completeness value indicates a difference between the plurality of electronic questions and the plurality of answers”. Additionally, the limitations of depending claims 2-4, 7-8, 14, 16-17, and 22-23 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 3-11, 14-19, and 22-23 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 13, and 21 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – 1) electronically detecting and electronically calculating, using 2) at least one machine learning processing routine, and using 3) generating an output display on a display device via a user interface software application to perform the claimed steps.
The limitations of 1) electronically detecting and electronically calculating generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
The 2) at least one machine learning processing routine generally links the abstract idea to a particular technological environment or field of use (such as machine learning, see MPEP 2106.05(h)).
The 3) display device with a user interface software application in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant' s specification, where there is a lack of description of anything other than generic computer components for the display, see MPEP 2106.05(f)).
Also the step of 3) generating an output display on a display device via a user interface software application in these steps adds insignificant extra-solution activity to the abstract idea (such as recitation of display device using a user interface software application amounts to mere data outputting/insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 1) electronically detecting and electronically calculating, using 2) at least one machine learning processing routine, and 3) generating an output display on a display device via a user interface software application to perform the claimed steps amounts to no more than a general linking to a particular technological environment, applying the abstract idea using generic computer components, or extra-solution activity in the form of WURC activity (well-understood, routine, and conventional activity) that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, 2106.05(d), 2106.05(f), and 2106.05(h) recites that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The limitations of 1) electronically detecting and electronically calculating generally link the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to electronically detecting and electronically calculating, because limiting application of the abstract idea to electronically do something is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The limitation that includes 2) at least one machine learning processing routine also generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to a machine learning routine, because limiting application of the abstract idea to machine learning is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Furthermore, the step of 3) generating an output display on a display device via a user interface software application adds insignificant extra-solution activity in the form of WURC activity. The following is an example of a court decision demonstrating other types of activity as well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Presenting offers and gathering statistics, e.g. see OIP Techs. v. Amazon, Inc. – similarly, the current invention displays offers regarding quality factor values to users, and obtains data regarding a user’s selection of a care provider.
Lastly, the current invention 3) generates an output display utilizing a display device via a user interface software application, thus the display device is adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a general linking to a particular technological field, WURC activity, or using generic computer components cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1, 3-11, 13-19, and 21-23 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626